CASE 0:18-cv-00466-SRN-HB Document 173-5 Filed 07/23/20 Page 1 of 13




      EXHIBIT 5
                                                                                  eL. www.collarspace.conpers nalsimillid/44                  382    /PerPage/20/PageNum ireadiern                                EXHIBIT
                                                                                                                                                                                                          e
                                                                       !S5age Boards
                                                                       los viewing MO           Message Detatis                                                                                           g   ,
CASE 0:18-cv-00466-SRN-HB Document 173-5 Filed 07/23/20 Page 2 of 13




                                                                                                                                                                                                                            .9-4
                                                                       leo Journals                     DO NOT SEND MONEY TO OTHER USERS FOR ANY REASON!
                                                                       <lio journals                         Read about Common Scams and Online Safety information
                                                                       owse Photps
                                                                       atrooins                   From: EpicView
                                                                       -west Local Users         Dated:    5/29/16 3:47 AM
                                                                           bile Interface
                                                                       worites                   I am really lonely. Can you talk o                 et
                                                                       murer
                                                                       ad Mail                  Reply to Message Unblock Sender     Save Messe pelete Message
                                                                       et Journal               Mark as Spam and Delete   Add to Favorites     Add tó Frnds   Report- Message   V>   v Sender's Profile
                                                                       et Prüfile           k
                                                                                            I
                                                                       dio Greeting
                                                                       leo Greeting
                                                                                                                              Description: Male Slave
                                                                                                                                    State: Minnesota
                                                                       eAccount                                                    Height: 5'9"
                                                                       atured                                                      Weight: 15I lbs.
                                                                           mers                                                        Age:
                                                                                                                              Orientation: Bisexual
                                                                       ends
                                                                                                                                Ethnicity: Caucasian
                                                                       Ys                                                     Last         06/29/16
                                                                           iv
                                                                       pport
                                                                       gout                      Recent Message History
                                                                                                 GlitterBomb29 on 5/29/16 at                    57 AM:
                                                                                                 Where In MN are you
                                                                                                 EpicView on 5/29/16 at 3:47 AM:
                                                                                                 I am really lonely.. Can you talk to me?
         CASE 0:18-cv-00466-SRN-HB Document 173-5
                                              EXHIBITFiled 07/23/20 Page 3 of 13




                                               i2/ -Ay   As-
M Gmail                                                          Brock F <brockf12@gmail.com>



Welcome to collarspace.com!
2 messages

Collarspace.com <noreply@collarspace.com>                            Thu, Jun 2, 2016 at 8:20 AM
To: brockf12@gmail.com

  Welcome to Collarspace.com! The Largest BDSM Community on the Planet!!
  For future reference, your login information is:
     Username: epicviewfu
     Password : cj050589

    Have Fun!

    The Collarspace Team

Collarspace.com <noreply@collarspace.com>                            Thu, Jun 2, 2016 at 8:33 AM
To: brockf12@gmail.com

  Welcome to Collarspace.com! The Largest BDSM Community on the Planet!!
  For future reference, your login information is:
     Username: BlackOutx2
     Password : cj050589

    Have Fun!

    The Collarspace Team
CASE 0:18-cv-00466-SRN-HB Document 173-5 Filed 07/23/20 Page 4 of 13




        PLEASE DO NOT SEND MONEY TO OTHER USERS FOR ANY REASON
       NEVER GIVE OUT YOUR HANGOUTS, SKYPE OR OTHER MESSENGER ID
             LEGITIMATE USERS WILL NEVER REQUEST 'TRIBUTE" OR GIFT CARDS
                 OR TRY TO IMMEDIATELY MOVE THE CONVERSATION OFFSITE
              IGNORE MESSENGER IDS AND EMAIL ADDRESSES SENT IN MESSAGES
                      DO NOT GIVE YOUR EMAIL ADDRESS TO OTHER USERS
                               IGNORE REQUESTS TO SEND TEXT MESSAGES
                              DO NOT OPEN WEBSITE LINKS SENT IN MESSAGES
                                         Online Safety Information
       From: BlackOutx2
       Dated: 6/5/16 9:26 AM
       Any interest?
       Are those recent pictures?

       Reply to Message   I      Block Sender           Save Message        Delete Message

       Mark as Spam and Delete         Report Message       View Sender's Profile
                                   I




          Add to Favorites

                                                                Description: Dominant Couple
                                                                       City: St.Paul
                                                                     State: Minnesota
                                                                   Country: US
                                                                    Height: 6' 4"
                                                                    Weight: 235 lbs
                                                                      Age: 34
                                                               Orientation: Bisexual
                                                                 Ethnicity: African Descent
                                                               Last Online: 09/15/16

       Recent Message History:

       BlackOutx2 on 6/10/16 at 7:46 AM:
       We know about you. We will be coming soon.


        BlackOutx2 on 6/5/16 at 9:26 AM:
       Any interest?
       Are those recent pictures?


              Receiving too many messages?
              Set your Mail Controls to fitter out unwanted senders.
                                                                                      ,eg
                     Copyright r-; 2019 Collarspace.com and VSpin.net. All Rights Reserved.
                      18 U.S.C. 2257 Record -Keeping Requirements Compliance Statement
                Stolen Photos / DMCA I Privacy Policy I Spam Policy I Support I Terms of Service




                                                                                                   10
CASE 0:18-cv-00466-SRN-HB Document 173-5 Filed 07/23/20 Page 5 of 13




                   )lackoutx2
                                                                                                                                                                                                                                                                                       1-6 of 6
                                                                                         Moro -
                                                                           C
                         )id you mean, blackout 2
                                                                                                                                                                                                                          on Collarspace.com from alanna020 on 6/2/16 at 3:05 PM (PST) Click here to        Jun 2
                                                                                                  Irbox    New message on collarspace.com for BlackOutx2 from atanna020 - Login Here BtackOutx2, You received a message
                                                                       Collarspace.com
                                                                                                                                                                                                              received a message on Collarspace.com from atyourfeet1965 on 612/16 at 9:41 AM (PST) Clic     Jun 2
                                                                                                  lnbor:   New message on collarspace.com for BlackOutx2 from atyourfeet1965 - Login Here BlackOutx2, You
                                                                       Collarspace.com
                                                                                                                                                                                                                                   on Collarspace.com from dianefritz8395 on 6/2/16 at 815 AM (PST) Click   Jun 2
                                                                                                  Inbox    New message on collarspace.com for BlackOutx2 from dianefritz8395 - Login Here BlackOutx2. You received a message
                                                                       Collarspace.com
                                                                                                                                                                                                                                                                                           Clici            Jun 2
                                                                                                  Inbox    New message on collarspace.com for BlackOutx2 from Makemeurwife - Login Here BfackOutx2, You received a message on Collarspace.com from Makemeurwife on 6/2/16 at 7:21 AM (PST)
                                                                       Collarspace.com
                                                                                                                                                                                                                        Coflarspace.com from Ioyalsub4Master on 612/16 at 7:00:00 AM You can click here     Jun 2
                                                                                                  Inbox    New message on collarspace.com for BlackOutx2 from Ioyalsub4Master - BlackOutx2, you received a message on
                                                                       Collarspace.com (2)
                                                                                                                                                                                                                                                                                                            Jun 2
                                                                                                  Inbox    Welcome to collarspace.coml - For future reference, your login Information is: Usemame: BlackOutx2 Password : (4/50589 Have Fun! The Coflarspace Team
                                                                       Collarspace.com (2)
                                                                                                                                                  Q Some messages in Trash or Spam match your search. View messages.
CASE 0:18-cv-00466-SRN-HB Document 173-5 Filed 07/23/20 Page 6 of 13




                                                                       in spar,. blackouaQ
                                                                                                                                                                                                                                                                                                                            1-12 d 1.2      <          r)'
                                                                                      ",'             lA   nre
                                                                                                                                                                                                         ten Neros 8tackOuRx7 Y -x: rr,:txvrtd a rnan..,nao nr, Crie.ircçcxar o:st-t frDrn nnorrn:tipatr nn (Mtn at 8 C. 1J.t fFST) (;trie            Jun 30
                                                                                  Collarslpacr.corn              i:}:,~    Now massacra on collarspacc coni for t3lackOutx2 trorn nooctrealpatn
                                                                                                                                                                                                                    Eit+ackOutx2, Ycv recerwie a message on C,nta-SaaoB corr from RfastThar.as on 6?8.1F at T 4; AM IrKTt Ctkk                        Jun 20
                                                                                                                                                                                                                                                                                                                               I
                                                                                  Cottantpace.com                `,.,      New message on caltanpace corn for BleckOWcI troni MastThomas -: own
                                                                                                                                                                                                                                                            un .^.:eWt+sw:x cxrr {raer !h.lt.r+ or, 6.'27.'16 at 8 34 /41t (feT1 Ctitic here tu Yr.   Jun 2T
                                                                                                                 '=r+r     New message on edlnrepace corn for BtaekOudu2 front Mcfuvin Loçn Here Slaek(h.t.ic2. `'uc reecr.5c;
                                                                                  Coltarspaee.cam
                                                                                                                                                                                                                                                                                                                                                      Jun 23
                                                                                                                           Now messago on coltarspaco.com for t3tackOuttr2 from Slanro4l]agO14          8taceOutz2, you ttlrestvocl :t rrtac,t:,lpa on Cotlarsuxn rxnrn from SlavtWh,dFtrí cr. Fi'2:1,16 at tt 4.161 PM Yat r.,-tn rärk titre to
                                                                                  Coilarxpace.co/n               ;i:s4r-
                                                                                                                                                                                                                                     E3IatilkOutxl. You rec'!.wlZt2 a trmng N'Atattçn p+i Coae7réÇó?e coni itearn S'Aveteprrn641 Ce 6'2116 61 ?       Jun 22
                                                                                                                 rrix-     New Mitre Invitation on callalrepece corn for BlackOutx7 from Starvsboymn691
                                                                                  COliarspace.com
                                                                                                                                                                                                                                                                                                                                                      Jun 22
                                                                                                                 ; »'      New measage on eoltortpaee corn for BIsekOurtx2 iron, htetuvtn         kctt;.n iir.ra 8iyekQutx2. '+ttu ren:ertvá tt rrrasxyee ctn CCttArf ,rx+r rem 6tvn M.3uMi:7 .n4.22..16 at 8 52 A,til (PST) tilde nter Iv rte.-.
                                                                                  COIIart3paee.cOm
                                                                                                                                                                                                           älack4r.xtx2. Yc;1; rtrcr,;wd z`nrxrd rr.ttAttcxl m C.ukarx;,r.-m cori frr,cr %/titre' or. t,'tIIf1t4 at / 11 A!J iPS f; Cicx              Jun fix
                                                                                                                 S:orr     New frionQ 1m/eaten on collarspaca.corn for BtackOutarI from aalmer Lcxjn NrAc:
                                                                                  Collarspace.com
                                                                                                                                                                                                                                                                      aG'r +orn 2p,ttrtnarl Cri t'i+"1 MG art g *1 PM (PST) Cteck rst                 Jun 17
                                                                                                                 5r1rr     New mestage on coolariptce.cotn for B1ackOutx2 from Splrrtrtornaid - Logn fiEeru Blatx.Out/c2. You retriever.; n -r:.çycaer on Gcltareçaa*
                                                                                  Couarspaco.com
                                                                                                                                                                                                                                     Yw rruovtt3 n r-s2--.,aqlelr qrt CcatyrSpeee.torn from rrstbrtudx.va ur E.14116 öt 8 20 PM (PST) Click hexe 4    Jun 14
                                                                                                                           New message on evltarspaee.eorn for B1aeieOuttc2 from mttrti:nDoo               s-4ur,: Atereir.fJutx2.
                                                                                   CotlartpaC/.Gam
                                                                                                                                                                                                                                       rncrYee a mosr.apo en C..cltanpare.txtrr fern" tJiluvn on 8/14!16 xi 1.14 AAA (PST) Cu..* :soro: to etet       Jun 14
                                                                                                                 :ia^      Now message on catLarspaee.corn for t3inckOutx2 from Aticfuvtn         LnC,,n Hero 11tat.:kOo*.c2,
                                                                                  Coliarsparx.com
                                                                                                                                                                                                                                                                   Cdterspaze cor.,''trr Attí3r3oxier or E 121' G a7 330 fl144 (PST) C4Ck here Ic     Jun 12
                                                                                                                           New messsoe on toltarspaee.com for BlsekOufx2 from AItC.ender . icon fia /+ i3lacitOuncZ. '<Du r&ce,r+r8e a rnlucsaQé
                                                                                   Collartipace.eorn
                                                                                                                                                                                                                                                                                                                                                      .hin 11
                                                                                                                           New meysrge on coltarsepace.eom for BlsckOutx2 from t)óeperwithrnr             Lugrt riere Btockí7ut.tc2, Ycu recasrrcd a. rreyrt»crr c;n CcYtír!apacty.com 1rorl Oeoper+Ktttrx an tÿ11r16 at 3 54 PM tP9Ar. C1,
                                                                                   Coliatrlfpice,com
                                                                                                                                                                                                                                                                                  .
                                                                                                                                                                                                                                                                              I
CASE 0:18-cv-00466-SRN-HB Document 173-5 Filed 07/23/20 Page 7 of 13




                               ìn:spam blackoutx2
                                                                                                                                                                                                                                                              1-1 of 1               i           o
                                                                          0              More -
                                                                                                                                                                                                                                                                                                Nov!
                                                                                                  Spam   New message on collarspace.com for BlackOutx2 from Ponleboy4u - Login Here BlackOutx2, You received a message on Collarspace.com from Ponieboy4u on 1119116 at 5.52 PM
                                                                       Collarspace.com
                                                                                                                                                                    Terms - Pnvacy                                                                                       Last account activity: 2 hour:
                   9.61 GB (64%) of 15 GB used
                                                                                                                                                                                                                                                                                                     Dt
                   Ma ig.e
            CASE 0:18-cv-00466-SRN-HB Document 173-5 Filed 07/23/20 Page 8 of 13
                                             '/     EXHIBIT


                                                  f-red)1;) 7
                                                                               Brock F <brockfl2@gmail.com>
                                             L112/Y/9

New message on collarspace.com for BlackOutx2 from atyourfeet1965
1 message

Collarspace.com <noreply@collarspace.com>                                          Thu, Jun 2, 2016 at 11:41 AM
To: brockfl2@gmail.com



    COLLARSPACE.Cteel                                           geOVireleMb.

   BlackOutx2,

   You received a message on Collarspace.com from atyourfeet1965 on 6/2/16 at 9:41 AM
   (PST)

   Click here to view this user's profile.

   Click here to view the message.
  K
               CASE 0:18-cv-00466-SRN-HB Document 173-5 Filed 07/23/20 Page 9 of 13


M Grnai[                                                                           Brock F <brockf12@gmail.com>



New message on collarspace.com for BlackOutx2 from dianefritz8395
1 message

Collarspace.com <noreply@collarspace.com>                                              Thu, Jun 2, 2016 at 10:15 AM
To: brockfl2@gmail.com



       ÓtLÀ;,S:F4(J,                               :1

      BlackOutx2,

      You received a message on Coîlarspace.com from dianefritz8395 on 6/2/16 at 8:15 AM (PST)

      Click here to view this user's profile.

      Click here to view the message.
            CASE 0:18-cv-00466-SRN-HB Document 173-5 Filed 07/23/20 Page 10 of 13


       Gmail                                                                  Brock F <brockf12@gmail.com>



New message on collarspace.com for BlackOutx2 from Makemeurwife
1 message

Collarspace.com <noreply@collarspace.com>                                          Thu, Jun 2, 2016 at 9:21 AM
To: brockf12@gmail.com




    CCILLARSPAptet
   BlackOutx2,

   You received a message on Collarspace.com from Makemeurwife on 6/2/16 at 7:21 AM (PST)

   Click here to view this user's profile.

   Click here to view the message.
       CASE 0:18-cv-00466-SRN-HB Document 173-5 Filed 07/23/20 Page 11 of 13


O.LARSPACICIM           The Largest BDSM Community on the Panet
                BlackOutx2                            Dom/Domme Couple, 34/30, St.Paul, Minnesota
                "Opening a training academy for staves and submissive persons. Video
                                     filming will take place an..."
                             Back to List                  Report                  Zoom   I




                Your settings for this user:
                   On Favorites List        Blocked      Hidden     Save Changes


                      Username: BtackOutx2                 Opening a training academy
                     Description: Dom/Domme                for slaves and submissive
                             City:Couple                   persons. Video filming will
                           State: St.Paut                  take place and you will share



                                                                                                    13
                          Joined: Minnesota                in any proceeds for the DVD
                                                           and streaming video clips sold
                     Last Online: 06/02/16                 thru an online distributor.
                                   09/15/16                Please provide one or two face
                 Primary Partner:                          and body (not nude) pictures
                       Sexuality: Bisexual                 and your availability for an
                  Gender Identity: Male                    interview. We are both very
                     Orientation: Dominant                 dominant and experienced.
                           Height: 6' 4"
                          Weight: 235 lbs
                                                           Update 6-30-16
                                                           We have found our male and
                             Age: 34                       trans sub for training/filming,
                       Ethnicity: African Descent          still searching for a sub/slave
                 Secondary Partner:                        female, and a couple, both
                       Sexuality: Bisexual
                                                           sub/slave. Thank you to
                                                           everyone who has contacted
                 Gender Identity: Female                   us, especially the polite and
                     Orientation: Dominant                 straight forward ones.
                          Height: 5' 10"
                         Weight: 130 lbs                   You WILL be put through an
                                                           extensive period of training
CASE 0:18-cv-00466-SRN-HB Document 173-5 Filed 07/23/20 Page 12 of 13

                   Age: 30                         and the videos will be
              Ethnicity: African Descent           reviewed by both you and
                                                   ourselves to adjust your
       Actively Seeking:                           training and correct any errors
          Submissive Female                        made by yourself. All bondage
          Submissive Male                          will be tight to allow for
          Submissive Transgender                   various suspensions and for
          Sub/Sub Couples                          you to be engaged with many
                                                   types of devices. A typical
                                                   training session would be a
                                                   minimum of 2 hours.
                                                   Any "pretenders" or dishonest
                                                   candidates will be weeded out
                                                   and discarded immediately.
                                                    You must be HWP.

                                                   We hope all of you in the
                                                   greater Minn/St.Paul area will
                                                   come and train with us. We
                                                   will assess local area
                                                   candidates first. Please bear
                                                   with us as we fully checkout
                                                   the prospective candidates.
                                                   Security is very important to
                                                   us. Thank you.
      Journal Entries:
         6/10/2016 7:36:42 AM [Report Entry]
         For the local Minn/St Paul BDSM community
         Warning - A person most likely known as Brock Fredin has multiple ids
         such as EpicView on Collarspace.
         The person continues to stalk and harass women. He has a known
         violation of a restraining order that was in place protecting one of the
         women. Other women are seeking restraining orders against him.
         Just saying to watch out, do google search on his images and you will
         see him.

                   Copyright © 2019 Collarspace.com and VSpin.net. AU Rights Reserved.
                    18 U.S.C. 2257 Record -Keeping Requirements Compliance Statement
             Stolen Photos / DMCA I Privacy Policy I Spam Polk- ' ^ __    ' T __ .."




                                                                                         13
CASE 0:18-cv-00466-SRN-HB Document 173-5 Filed 07/23/20 Page 13 of 13



       Received Mail         Sent Mail            Bulk Mail                              Mail Controls

                                                                                                               EXHIBIT
        PLEASE DO NOT SEND MONEY TO OTHER USERS FOR ANY REASON
        NEVER GIVE OUT YOUR HANGOUTS, SKYPE OR OTHER MESSENGER ID
             LEGITIMATE USERS WILL NEVER REQUEST 'TRIBUTE" OR GIFT CARDS                                     FrPd,,      Z
                OR TRY TO IMMEDIATELY MOVE THE CONVERSATION OFFSITE                                      e   72/s/9      A-
              IGNORE MESSENGER IDS AND EMAIL ADDRESSES SENT IN MESSAGES
                       DO NOT GIVE YOUR EMAIL ADDRESS TO OTHER USERS
                             IGNORE REQUESTS TO SEND TEXT MESSAGES
                          DO NOT OPEN WEBSITE LINKS SENT IN MESSAGES
                                          Online Safety Information
       From: EpicViewf12
       Dated: 5/31/16 7:41 AM
        Note: This user does not have an active profile
       see ya soon Brock
       Reply to Message        Block Sender               Save Message   j   Delete Message

       Mark as Spam and Delete   I
                                         Report Message
          Add to Favorites


       Recent Message History:

       EpicView on 5/31/16 at 11:14 AM:
       Do not contact me ever again.


       EpicViewfl2 on 5/31/16 at 7:41 AM:
       see ya soon Brock



             Receiving too many messages?
             Set your Mail Controls to filter out unwanted senders.
                                                                                       e

                                                                                                         11
                     Copyright C 2019 Coitarspace.com and VSpin.net. All Rights Reserved.
                      18 U.S.C. 2257 Record -Keeping Requirements Compliance Statement
               Stolen Photos / DMCA I Privacy Policy I Spam Policy I Support I Terms of Service
